1
2i
3                                                           FILED
                                                 CLERK, U.S. D'STrICT COURT
4
~
i                                                       NOV 13 2018
6'                                              CENTRAL UISI r;il,"r 0~ CALIFORNIA
                                               ~BY --_- --     ~ DEPUTY
7


                                              COURT
                IN THE UNITED STATES DISTRICT
 g

.~~,
.                                          CALIFORNIA
              FOR THE CENTRAL DISTRICT OF
l0 '~
11
12                                   Case No. MJ 18-2983-1
         UNITED STATES OF AMERICA,
13                                   ORDER OF DETENTION
                    Plaintiff,
14
                  v.
15
         MARC ANTRIM,
 16
                       Defendant.
 17
 18
    19
 20
    21
    22
    23
    24
    25
    26
    27
    28
                                                   I.
1                                                                                              the
                                                           made his initial appearance on
2           On November 9, 2018, Defendant
                                ued   in  thi s  mat ter .    Dep  uty   Federal Public Defender
     criminal complaint     iss
3
                          wa s app oin  ted to  rep res ent Def  end ant. At Defendant's request,
4    Cuahtemoc Ortega
                                             to November 13, 2018 at 1:30 p.m.,
5    a detention hearing was continued
                         er  13,  201  8, the  Cou rt gra  nte d  Defendant's request to substitute
6            On Novemb
                         Ed wa rd  Rob  ins on,   as  att  orn ey  of record. Defendant requested
7     retained counsel,
                                             hout prejudice.
8     that the Court order detention wit
                        mot ion  of the  Gov ern  men  t [ 18  U.S  .C. § 31420(1)] in a case
9            ~      On
                        ing a nar cot ics or con tro lle d sub  sta nce offense with maximum
10     allegedly involv

11    sentence of ten or more years.
                                                                         Court's own motion
              ❑       On   motion by the Government or on the
12
                                                                     ing a serious risk that the
      [ 18 U.S .C.  § 31 420(2)] in a case allegedly involv
13
                             e.
14 defendant will fle
                                                                      entitled to a rebuttable
              Th  e Cou rt  concludes that the Government is
15
                             no  con dit ion or com bin ati   on of con ditions will reasonably assure
                           t
 16 presumption tha
                                                                     ety or any person or the
       the def end ant 's  appearance as required and the saf
 17
                                .C. § 3142(e)(2)].
 18 community [18 U.S
                                                          II.
  19
                                                                      ation of conditions will
               Th  e Cou rt finds that no condition or combin
 20
                                                                   endant as required.
        reas ona bly  ass ure: ~ the appearance of the def
  21
                                                                          community.
                                ~ the safety of any person or the
  22
                                                                        utted the § 3142(e)(2)
               the   Cou rt  finds that the defendant has not reb
  23
                             sufficient evidence to the contrary.
   24 presumption by
                                                        III.
   25
                                                                         circumstances ofthe offenses)
                Th  e Cou  rt  has considered:(a)the nature and
   26                                                                                        l crime of
                 d, inc lud  ing whe  the r the off ens e is a crime of violence, a Federa
   27 charge                                                                                   explosive,
                    , or inv  olv es a min  or vic tim or  a controlled substance, firearm,
   28 terrorism
                                                                                   t;(c)the
      or dest  ruct ive  devi ce; (b)  the weight of evidence against the defendan
1
                                                                                seriousness of
       hist ory and   char acte rist ics ofthe defendant; and (d)the nature and
2
                                                                                 The Court also
       the dan  ger  to any  pers  on or the community. [18 U.S.C. § 3142(g}]
3
                                                                                   ,the
                                    ence adduced at the hearing and the arguments
4 considered all the evid
                                                                                   . Pretrial
                                    and the report and recommendation of the U.S
5 arguments of counsel,
6 ~ ~, Services Agency.
                                                IV.
~ ~
                                                            g:
8           The Court bases its conclusions on the followin

9           As to risk ofnon-appearance:

10                  ~      unstable residence

11                  ~      Unrebutted Presumption.

12          As to danger to the community:
                                                                        cy to distribute
13                 ~     Allegations in the indictment include conspira
                                                     pounds of marijuana and $100,000
14    controlled substances based on robbery of 600
                                                       under the guise of executing a
15    in cash from a marijuana distribution warehouse

16    lawful search warrant
                                                                              2)]
17                   ~     Unrebutted presumption [18 U.S.C. § 3142(e)(

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27


                                                      2
                                                 V.
1
                                                             endant be detained until trial.
2               IT IS THEREFORE ORDERED that the def
                                                        y of the Attorney General for
3        The defendant will be committed to the custod
                                                       , the extent practicable, from
4        confinement in a corrections facility separate to
                                                              in custody pending appeal.
5 ~      persons awaiting or serving sentences or being held
                                                              ity for private consultation
6~       The defendant will be afforded reasonable opportun
                                                           States or on request of any
7        with counsel. On order of a Court of the United
                                                             of the corrections facility in
8        attorney for the Government, the person in charge
                                                              ant to a United States Marshal
9         which defendant is confined will deliver the defend
                                                              h a court proceeding.
10        for the purpose of an appearance in connection wit
11 [18 U.S.C. § 3142(1)]
12
          Dated: November 13, 2018                   /s/
13                                               HON. ALKA SAGAR
                                                 UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
    22
    23
    24
    25
    26
    27
    i~
                                                      3
